DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-9 in the reply filed on 10/27/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
It is noted the abstract discloses the phrase “A coating composition includes”. It is suggested to amend the phrase to “The present disclosure is a coating composition including”.

The disclosure is objected to because of the following informalities:
It is suggested to remove “incl” or amend to “included” on p. 16, [00102].
It is suggested to amend “PPON” to “NIPPON” on p. 28, [00171].
Appropriate correction is required.

The use of the term “COH-400 of NIPPON DENSHOKU”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 7 is objected to because of the following informality:  
It is suggested to amend “(poly(N-isopropyl acrylamide)” to “(poly(N-isopropyl acrylamide))” in line 4 of claim 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the amine has an activation energy to an epoxide group of the graphene oxide of about -3 kcal/mol to about 8 kcal/mol”. The term “about” is a relative term and renders the claim indefinite. It is unclear what the activation energy range is, as “about” could mean below -3 kcal/mol or above 8 kcal/mol. It is advised that the term “about” be removed. Clarification is requested.
Claim 2 recites “a zeta potential of the coating composition is about +30 mV to about +60 mV” and “a solution conductivity of the coating composition is about 0.001 mS/cm to about 0.05 mS/cm”. The term “about” is a relative term and renders the claim indefinite. It is unclear what the zeta potential range and solution conductivity ranges are, as “about” could mean below the lower limit or above the upper limit. It is advised that the term “about” be removed. Clarification is requested.
Claim 3 recites “a graphene oxide content of about 0.00001 wt% to about 4 wt%”. The term “about” is a relative term and renders the claim indefinite. It is unclear what the graphene oxide content range is, as “about” could mean below 0.00001 wt% or above 4 wt%. It is advised that the term “about” be removed. Clarification is requested.
Claim 6 recites “the graphene oxide has a thickness of about 0.5 nm to about 2 nm”. The term “about” is a relative term and renders the claim indefinite. It is unclear what the thickness range is, as “about” could mean below 0.5 nm or above 2 nm. It is advised that the term “about” be removed. Clarification is requested.
Claim 8 recites “a weight ratio of the water-soluble polymer to the graphene oxide is about 0.01 to 1”. The term “about” is a relative term and renders the claim indefinite. It is unclear what weight ratio range is, as “about” could mean below 0.01 or above 1. It is advised that the term “about” be removed. Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Functionalization and Reduction of Graphene Oxide with p-Phenylene Diamine for Electrically Conductive and Thermally Stable Polystyrene Composites”, 2012) (Ma) in view of Zheng et al. (WO 2018/187588 A1) (Zheng).

In regards to claim 1, Ma teaches graphene oxide (GO) films functionalized with p-phenylene diamine (PPD) (p. 1950, Col. 1, line 4), wherein GO is reduced by PPD and then well-dispersed in ethanol (i.e. solvent) (p. 1948, Col. 1) (i.e., a graphene oxide; and a solvent).
Ma further teaches the functionalization of GO with PPD is by a reaction between amine groups of PPD and epoxide groups of GO (p. 1950, Reduction and Functionalization of GO with PPD) (i.e., wherein at least one of a carboxyl group and an epoxide group of the graphene oxide is functionalized by an amine). 
Further, as it is taught in the instant application that the amine may be p-phenylene diamine (claim 5), and therefore the activation energy of the PPD to an epoxide group of the graphene oxide would necessarily be of about -3 kcal/mol to about 8 kcal/mol. 

However, Ma does not explicitly state that the GO-PPD film is used as a coating composition. 
With respect to the difference, Zheng teaches a selectively gas permeable graphene oxide membrane (Zheng, Title). Zheng specifically teaches a composite of functionalized graphene oxide distributed within a polyether block amide, which are coated on a porous support (Zheng, Abstract).  
As Zheng explicitly states, the functionalized graphene oxide composite coating on a porous support acts as a membrane that can be selectively permeable to select gases (Zheng, Abstract).
Zheng is analogous art as it is drawn to functionalized graphene oxide composites (Zheng, Abstract). 
In light of the motivation of using the functionalized graphene oxide as a coating composition as disclosed by Zheng, it therefore would have been obvious to one of ordinary skill in the art to use the functionalized graphene oxide composites in Ma as a coating composition in order to be selectively permeable to select gases, and thereby arrive at the claimed invention.

In regards to claim 3, Ma, in view of Zheng, teaches the coating composition of claim 1, wherein the graphene oxide content is 3 wt% (p. 1951, Fig. 4), which falls within the claimed range (i.e., the coating composition has a graphene oxide content of about 0.00001 wt% to about 4 wt%).

In regards to claim 4, Ma, in view of Zheng, teaches the coating composition of claim 1, wherein the amine is p-phenylene diamine (Title) which has the chemical structure displayed in Figure 1 below.


    PNG
    media_image1.png
    384
    566
    media_image1.png
    Greyscale

Figure 1: p-phenylenediamine Chemical Structure
	
The chemical structure of PPD corresponds with Formula 1 of the present claim, wherein R1 is an aromatic ring group, and R2 and R3 are independently hydrogen (i.e., the amine is represented by Formula 1, wherein in Formula 1, R1 is a straight or branched alkylene group of 3 to 10 carbon atoms, an aromatic ring group, an aliphatic ring group, or a combination thereof, and R2 and R3 are independently hydrogen or a methyl group).

In regards to claim 5, Ma, in view of Zheng, teaches the composition of claim 4, wherein the amine is p-phenylene diamine (Title) (i.e. the amine includes at least one selected from the group consisting of N,N-dimethyl-p-phenylene diamine, p-phenylene diamine, 3-dimethylamino-1-propyl amine, and 2,2-(1,2-phenylene)bis(1H-benzo[d]imidazole-5-amine)). 

In regards to claim 6, Ma, in view of Zheng, teaches the composition of claim 1, wherein the average thickness of GO is about 0.89 nm (p. 1950, Reduction and Functionalization of GO with PPD), which falls within the claimed range (i.e., the graphene oxide has a thickness of about 0.5 nm to about 2 nm).

In regards to claim 9, Ma, in view of Zheng, teaches the coating composition of claim 1, wherein the solvent is ethanol (p. 1948, Col. 1) (i.e., the solvent includes at least one selected from the group consisting of heptane, hexane, ethanol, methanol, butanol, propanol, methylene chloride, trichloroethylene, ethyl acetate, acetone, methylethylketone, diethylamine, di-isopropylamine, isopropylamine, and water).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ma, in view of Zheng, as applied to claim 1 above, and further in view of Yong et al. (KR 2013/0125668 A) (Yong).
The Examiner has provided a machine translation of KR 2013/0125668 A. The citation of the prior art in this rejection refer to the machine translation.

In regards to claim 2, Ma, in view of Zheng, teaches the coating composition of claim 1, wherein in the electrical conductivity (i.e. solution conductivity) of the GO-PPD film is about 1 x 10-4 S/m when the filler content is around 0.5 vol% (Ma, p. 1951, Fig. 5 shown below). The conversion factor to convert from S/m to mS/cm is 0.1 S/m to 1 mS/cm, which results in an electrical conductivity of 1 x 10-3 mS/cm, or 0.001 mS/cm, which falls within the claimed range (i.e., a solution conductivity of the coating composition is about 0.001 mS/cm to about 0.05 mS/cm).

    PNG
    media_image2.png
    511
    707
    media_image2.png
    Greyscale


Ma, p. 1951, Figure 5

However, Ma, in view of Zheng, does not explicitly state a zeta potential of the coating composition is about +30 mV to about +60 mV.
	With respect to the difference, Yong teaches a method for fabrication of reduced graphene oxide thin film for oxidation resistance of metals (Yong, Title). Yong specifically teaches at a pH of 3.7, the zeta potential was found to be 50.2 mV (Yong, p. 3, Section 2, Para. 4), which falls within the claimed range. 
	As Yong explicitly states, the 50.2 mV zeta potential confirmed that the positively charged graphene oxide (GO) suspension was stable (Yong, p. 3, Section 2, Para. 4).
	Yong is analogous art as it is drawn to a method for the fabrication of reduced graphene oxide thin film (Yong, Title). 
	In light of the motivation of having a zeta potential in a range of about +30 mV to about +60 mV as disclosed by Yong, it would have been obvious to one of ordinary skill in the art to modify the positively charged GO-PPD film in Ma in view of Zheng (p. 1948, Col. 1) to have a zeta potential in the claimed range in order to confirm the stability of the suspension, and thereby arrive at the claimed invention.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, in view of Zheng, as applied to claim 1 above, and further in view of Saini et al. (“Spectroscopic and electronic properties of polyallylamine functionalized graphene oxide films”) (Saini).

In regards to claim 7, Ma, in view of Zheng, teaches the coating composition of claim 1, but does not explicitly state that it further comprises a water-soluble polymer including at least one selected from the group consisting of PSS (poly(styrene sulfonate)), PEI (polyetherimide), PAA (polyallylamine), PDDA (poly(diallyldimethylammonium chloride)), PNIPAM (poly(N-isopropyl acrylamide)), CS (Chitosan), PMA (poly(methacrylic acid)), PVS (poly(vinyl sulfate)), poly(amic acid), and PAH (poly(allylamine hydrochloride)). 
With respect to the difference, Saini teaches the spectroscopic and electronic properties of polyallylamine (PAA) functionalized graphene oxide films (Saini, Title). 
As Saini explicitly states, the interaction of PAA with the functional groups of GO increases electrical conductivity (Saini, p. 114, Conclusion). 
Saini is analogous art as it is drawn to graphene oxide films (Saini, Title).
In light of the motivation of functionalizing GO with PAA as disclosed by Saini, it would have been obvious to one of ordinary skill in the art to have modified the coating composition in Ma, in view of Zheng, to include PAA in order to increase the electrical conductivity of the film, and thereby arrive at the claimed invention.

In regards to claim 8, Ma, in view of Zheng and Saini, teaches the coating composition of claim 7, wherein 8mg of PAA is added to a solution with 30mg of GO (Saini, p. 111, 2.2 Synthesis of GO-PAA composite), which is a weight ratio of PAA to GO of 0.27, which falls within the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catriona Corallo whose telephone number is (571)272-8957. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        December 1, 2022